Citation Nr: 1543713	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to February 1970 and from August 1971 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 10 percent disability rating, effective July 20, 2007.  This case was previously remanded by the Board in December 2012 for further development.

As discussed in the December 2012 Board remand, the issue of entitlement to a TDIU is before the Board as part and parcel to the Veteran's claim for entitlement to a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA PTSD examination in May 2015.  In the May 2015 VA examination report, the VA examiner notes that the Veteran brought with him to the examination records from the Orlando Vet Center dated from February 2014 through the present showing that he has received both psychiatric group therapy and one-on-one psychiatric treatment at that facility.  Recent VA treatment records from the Orange City Community-Based Outpatient Clinic also indicate that the Veteran goes to the Orlando Vet Center for psychiatric care.

The evidence currently of record does not include any treatment notes from the Orlando Vet Center.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, because the evidence indicates that the Veteran has received treatment at a VA facility relevant to the issues on appeal, but those records have not yet been associated with the record, the case must be remanded so that the records may be obtained and associated with the record.  See id.

The Board notes that the Orlando Vet Center records likely will contain evidence pertinent to the Veteran's current psychiatric symptomatology and to his employability.  As such, both issues on appeal must be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, specifically to include psychiatric treatment records from the Orlando Vet Center for dates February 2014 through the present, and associate the records with the claims file.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




